
	
		I
		112th CONGRESS
		1st Session
		H. R. 85
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to expand
		  teacher loan forgiveness.
	
	
		1.Short titleThis Act may be cited as the
			 Teacher Education Assistance Creating
			 Hope for Our Future Act of 2011 or the
			 TEACH for Our Future Act of
			 2011.
		2.FFEL program loan
			 forgiveness for teachersSection 428J of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1078–10) is amended—
			(1)by amending
			 subsection (b) to read as follows:
				
					(b)Program
				AuthorizedThe Secretary shall carry out a program, through the
				holder of the loan, of assuming the obligation to repay a qualified loan amount
				for a loan made under section 428 or 428H, in accordance with subsection (c),
				for any borrower—
						(1)who—
							(A)has been employed
				as a full-time elementary school or secondary school teacher for 5 consecutive
				complete school years at any public school; or
							(B)is a new borrower
				on or after October 1, 1998, and who has been employed as a full-time private
				school teacher for 5 consecutive complete school years—
								(i)in
				a school that qualifies under section 465(a)(2)(A) for loan cancellation for
				Perkins loan recipients who teach in such schools; and
								(ii)if employed as an
				elementary school or secondary school teacher, is highly qualified as defined
				in section 9101 of the Elementary Secondary Education Act of 1965, or meets the
				requirements of subsection (g)(3); and
								(2)who is not in
				default on a loan for which the borrower seeks
				forgiveness.
						;
			(2)in subsection
			 (c)—
				(A)by amending
			 paragraph (1) to read as follows:
					
						(1)In
				generalOf the loan obligation on a loan made under section 428
				or 428H that is outstanding after the completion of the fifth complete school
				year of teaching described in subsection (b)(1), the Secretary shall repay not
				more than—
							(A)$25,000 in the
				aggregate for a borrower described in subsection (b)(1)(A); and
							(B)$5,000 in the
				aggregate for a borrower described in subsection (b)(1)(B), except as provided
				in paragraph (3) of this subsection.
							;
				and
				(B)in paragraph
			 (3)—
					(i)in
			 the header, by inserting private
			 school before teachers;
					(ii)in
			 subparagraph (A)(i), by striking subsection (b) and inserting
			 subsection (b)(1)(B);
					(iii)in
			 subparagraph (B)(i), by striking subsection (b) and inserting
			 subsection (b)(1)(B); and
					(iv)in
			 subparagraph (B)(iii), by striking public or before
			 non-profit; and
					(3)in subsection
			 (g)—
				(A)in paragraph
			 (1)(A), by striking (b)(1)(A) and inserting
			 (b)(1)(B)(i); and
				(B)in paragraph (3),
			 by striking (b)(1)(B) and inserting
			 (b)(1)(B)(ii).
				3.Direct loan
			 program loan forgiveness for teachersSection 460 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087j) is amended—
			(1)by amending
			 section (b) to read as follows:
				
					(b)Program
				AuthorizedThe Secretary shall carry out a program of canceling
				the obligation to repay a qualified loan amount in accordance with subsection
				(c) for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford
				Loans made under this part for any borrower—
						(1)who—
							(A)has been employed
				as a full-time elementary school or secondary school teacher for 5 consecutive
				complete school years at any public school; or
							(B)is a new borrower
				on or after October 1, 1998, and who has been employed as a full-time private
				school teacher for 5 consecutive complete school years—
								(i)in
				a school that qualifies under section 465(a)(2)(A) for loan cancellation for
				Perkins loan recipients who teach in such schools; and
								(ii)if employed as an
				elementary school or secondary school teacher, is highly qualified as defined
				in section 9101 of the Elementary Secondary Education Act of 1965, or meets the
				requirements of subsection (g)(3); and
								(2)who is not in
				default on a loan for which the borrower seeks
				forgiveness.
						;
			(2)in subsection
			 (c)—
				(A)by amending
			 paragraph (1) to read as follows:
					
						(1)In
				generalOf the loan obligation on a Federal Direct Stafford Loan
				or a Federal Direct Unsubsidized Stafford Loan that is outstanding after the
				completion of the fifth complete school year of teaching described in
				subsection (b)(1), the Secretary shall cancel not more than—
							(A)$25,000 in the
				aggregate for a borrower described in subsection (b)(1)(A); and
							(B)$5,000 in the
				aggregate for a borrower described in subsection (b)(1)(B), except as provided
				in paragraph (3) of this subsection.
							;
				and
				(B)in paragraph
			 (3)—
					(i)in
			 the header, by inserting private
			 school before teachers;
					(ii)in
			 subparagraph (A)(i), by striking subsection (b)(1) and inserting
			 subsection (b)(1)(B);
					(iii)in
			 subparagraph (B)(i), by striking subsection (b)(1) and inserting
			 subsection (b)(1)(B); and
					(iv)in
			 subparagraph (B)(iii), by striking public or before
			 non-profit; and
					(3)in subsection
			 (g)—
				(A)in paragraph
			 (1)(A), by striking (b)(1)(A) and inserting
			 (b)(1)(B)(i); and
				(B)in paragraph (3),
			 by striking (b)(1)(A)(ii) and inserting
			 (b)(1)(B)(ii).
				
